Name: Commission Regulation (EC) No 1035/95 of 8 May 1995 on the sale by tender of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: marketing;  animal product;  trade policy
 Date Published: nan

 No L 105/26 i EN I Official Journal of the European Communities 9 . 5. 95 COMMISSION REGULATION (EC) No 1035/95 of 8 May 1995 on the sale by tender of beef held by certain intervention agencies .  approximately 969 tonnes of boneless beef held by the Italian intervention agency, and bought in after 1 January 1992,  approximately 2 000 tonnes of boneless beef held by the United Kingdom intervention agency, and bought in after 1 January 1992,  approximately 61 tonnes of boneless beef held by the Danish intervention agency, and bought in after 1 January 1992. Detailed information concerning quantities is given in Annex I. 2. The products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2173/79, and in particular Articles 6 to 12 thereof, and this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created stocks in several Member States ; whereas, in order to prevent an excessive prolon ­ gation of storage, part of these stocks should be sold by tender ; Whereas the sale should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (3), as last amended by Regulation (EEC) No 1759/93 (4), subject to certain special exceptions which are necessary ; Whereas with a view to securing a regular and uniform tendering procedure, measures should be taken in addi ­ tion to those laid down in Article 8 ( 1 ) of Regulation (EEC) No 2173/79 ; whereas these measures must be applied as quickly as possible ; Whereas it seems appropriate to provide for derogations from provisions of Article 8 (2) (b) of Regulation (EEC) No 2173/79, taking into account the administrative diffi ­ culties which the application of this subparagraph raises in the Member States concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . The deadlines for submitting tenders, which must be made out in ecus, shall be 12 noon on 17 May 1995. The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following : (a) the quantities of beef offered for sale ; and (b) the deadline and place for submitting tenders. 2. The intervention agencies concerned shall sell first the meat which has been stored the longest. 3 . Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender. 4. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regu ­ lation . The intervention agencies will, moreover, display the notice referred to in paragraph 1 at their head office and may also publish them elsewhere . 5. By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 1 . HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of :  approximately 2 tonnes of bone-in beef held by the Danish intervention agency, and bought in after 1 January 1992,  approximately 2 000 tonnes of boneless beef held by the Irish intervention agency, and bought in after 1 January 1992, 0 OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 45, 1 . 3 . 1995, p. 2. (3) OJ No L 251 , 5 . 10. 1979, p. 12. j4) OJ No L 161 , 2. 7. 1993, p. 59 . 9 . 5. 95 PEN Official Journal of the European Communities No L 105/27 6. By way of derogation from Article 8 (2) (b) of Regu ­ lation (EEC) No 2173/79, tenders shall not indicate in which cold store or stores the products are held. 2. After the offers received have been examined a minimum selling price shall be fixed for each product or the sale will not be proceeded with . Article 4 Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79 the security shall be ECU 120 per tonne . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 1 . Member states shall provide information on the offers received to the Commission at the latest on the day following the deadline for submitting tenders. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1995. For the Commission Franz FISCHLER Member of the Commission No L 105/28 | EN | Official Journal of the European Communities 9 . 5. 95 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I - ANEXO I  HITE I  BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Tuotteet Produkter Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) a) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã Ã ­Ã ±Ã  Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ¿  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt Danmark  Tyksteg - Klump med kappe Skank og muskel YderlÃ ¥r med lÃ ¥rtunge InderlÃ ¥r med kappe Ãvrigt kÃ ¸d af forfjerdinger MÃ ¸rbrad med bimÃ ¸rbrad Italia Filletto Rostbeef Collo sottospalla Scamone Fesa esterna Fesa interna Girello 48 7 1 1 1 1 2 106 436 5 5 327 40 14 30 2 2 1 1 66 4 758 3 115 16 380 150 508 250 1 500 158 27 65 Ireland Noce Geretto pesce Pancia Sottospalla Collo Striploins Insides Outsides Knuckles Cube Rolls Shin and Shanks Intervention striploin Intervention thick flank Intervention forequarter Fillet Striploin Rump United Kingdom Intervention fillet Intervention striploin 9 . 5. 95 | EN | Official Journal of the European Communities No L 105/29 b) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Onieriha Ã Ã ­Ã Ã ±Ã Ã Ã ± ji8 Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso  Luullinen takaneliannes  Bakkvartsparter med ben Danmark Bagfjerdinger af :  kategori A/C, klasse R og O 2 No L 105/30 | EN | Official Journal of the European Communities 9 . 5. 95 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II ALLEGATO II  BIJLAGE II  ANEXO II  LITTE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser DANMARK : EU-Direktoratet Nyropsgade 26 DK-1780 KÃ ¸benhavn V Tlf. 33 92 70 00 ; telex 15137 EFDIR DK ; fax 33 92 69 48 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50 ITALIA : Ente per gli interventi nel mercato agricolo (EIMA) Via Palestra 81 1-00185 Roma Tel . 49 49 91 Telex 61 30 03 IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel. (01)678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198